

116 SRES 554 IS: Recognizing the contributions of health care professionals during the 2020 Coronavirus pandemic.
U.S. Senate
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 554IN THE SENATE OF THE UNITED STATESMarch 25, 2020Mr. Cramer submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONRecognizing the contributions of health care professionals during the 2020 Coronavirus pandemic.Whereas, on March 11, 2020, the World Health Organization declared the outbreak of Coronavirus disease 2019 (referred to in this preamble as COVID–19) a pandemic;Whereas, on March 13, 2020, President Donald Trump declared a national emergency, mobilizing the entire United States in the fight against COVID–19;Whereas doctors and nurses across the United States have worked tirelessly to combat COVID–19, setting up testing facilities and providing constant top-notch care to individuals who have been infected;Whereas mental health professionals have continued to provide excellent therapy and counseling services, even in the face of the unique challenges presented by social distancing across the United States;Whereas researchers and lab technicians have been working around the clock to create tests, find a treatment, and, ultimately, find a cure for COVID–19;Whereas public health officials have worked to educate their communities and implement policies that will curb the communal spread of COVID–19; andWhereas every individual in the health care community, which includes doctors, nurses, custodial staff, administrative staff, registered nurses, patient care assistants, public health officials, mental health professionals, researchers, lab technicians, and many others, has acted with excellence and professionalism to ensure that the citizens of the United States receive the care they need to get the United States through the COVID–19 crisis: Now, therefore, be itThat the Senate—(1)observes that the spirit of the United States remains resilient in the face of the crisis caused by Coronavirus disease 2019 (referred to in this resolution as COVID–19);(2)expresses gratitude to the people of the United States for doing their part to stop the spread of COVID–19; and(3)salutes health care professionals across the United States. 